      Case: 4:19-cr-00826-AGF Doc. #: 2 Filed: 10/03/19 Page: 1 of 1 PageID #: 4




                              UNITED STATES DISTRICT COURT                  SUPPRESSED f§IL!E!D)
                              EASTERN DISTRICT OF MISSOURI                                OCT - 3 2019
                                    EASTERN DIVISION
                                                                                        U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF MO
 UNITED STATES OF AMERICA,                          )                                       ST.LOUIS
                                                    )
 Plaintiff,                                         )
                                                    )    .,.,----~~~~~~~~~~~~~~


 v.                                                 )-

 MARTAYMcKINNEY,
                                                    )
                                                    )
                                                          4:19CR826 AGF/NAB
                                                    )
 Defendant.                                         )

                                          INDICTMENT

                                             COUNT I
        The Grand Jury charges that:

        On or about June 3, 2019, in Saint Louis County, within the Eastern District of Missouri,

                                         MARTAY McKINNEY,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one

year, and the firearm previously traveled in interstate or foreign commerce during or prior to

being in the Defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(l ).



                                              A TRUE BILL.


                                              FOREPERSON

JEFFREY B. JENSEN
United States Attorney


RODNEY H. HOLMES, #6244551IL
Assistant United States Attorney
